Claims 7 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7 the phrases “… a silane with at least one alkoxy group and at least one vinyl group at the end” and simply “with a vinyl group at the end” after “polyphenylene ether resin” are confusing.  On one hand it is unclear what is meant by “at the end”.  On the other hand it is unclear how this vinyl group corresponds to, or limits, the term “a functional group with a crosslinkable double bond”.  Finally it is unclear if this actually requires that the silane possess an alkoxy group when the R10 group that corresponds to this can be hydrogen (i.e. resulting in a hydroxyl group rather than alkoxy). 
	In an effort to expedite prosecution the Examiner suggests simply deleting the phrase “with at least one alkoxy group and at least one vinyl group at the end,” as well as “with a vinyl group at the end” after “polyphenylene ether resin” as this language is not necessary in view of the reaction formula shown and the definition of the groups therein.

The instant claims are neither taught nor suggested by the prior art.  The addition of specific catalyst requirements, in addition to the specific reactants and reaction products as claimed, are neither taught nor suggested by the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/7/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765